DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and are rejected under 35 U.S.C. § 101.
Claims 1, 7-10, and 16-19 are rejected under 35 U.S.C. § 102(a)(1) and § 102(a)(2)
Claims 2-6, 11-15, and 20 are rejected under 35 U.S.C. § 103.
Claim 19 is being interpreted under 35 U.S.C. § 112(f) (or pre-AIA  35 U.S.C. § 112, sixth paragraph).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “service modules” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20
Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claims fall within at least one of the four categories of patent eligible subject matter.  However, the claimed invention is directed to collecting and analyzing data pertaining to detecting anomalies without significantly more.
 The following is an analysis of the claims regarding subject matter eligibility in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG):

Subject Matter Eligibility Analysis
Step 1: Do the Claims Specify a Statutory Category?
Claims 1-9 describe a method/process, and claims 10-18 describe a non-transitory computer-readable medium, and claims 19-20 describe a system, therefore satisfying Step 1 of the analysis.

Step 2 Analysis for Claims 1-9
Step 2A – Prong 1: Is a Judicial Exception Recited?
Independent claim 1 recites limitations for “monitoring…metrics corresponding to a system;” “… evaluate trends associated with combinations of metrics within the subset of the plurality of datasets to predict a likelihood of a future system failure;” and “generating … a system classification output, the system classification output comprising information representative of whether a future system failure is predicted based on the evaluated trends associated with the one or more combinations of metrics within the subset of the plurality of datasets.”  The limitations describe a process that, under its broadest reasonable interpretation, covers performance of the limitations in the human mind but for the recitation of generic computer components and/or functions (i.e., use of a processor or a generic computer, and/or generic machine learning).  That is, nothing in the claim elements preclude the steps from practically being performed in the mind.  The monitoring of metrics, evaluating trends in the collected metrics, and classifying whether the trends indicate a potential future problem in the context of the claim involves making an observation and/or evaluation of the collected data in order to determine a potential failure pattern.  Such an observation and/or evaluation of data can be performed by a human and recites a mental process.
If a claim limitation, under its broadest reasonable interpretation, covers the practical performance of the limitation in the human mind but for the recitation of generic computer 2019 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea.
Claims 4-6 describe further details pertaining to calculations, evaluations, and data manipulation performed on the data collected in claim 1.  Each of the limitations in dependent claims 4-6 describe a process that, under its broadest reasonable interpretation, contains evaluations which can be considered as mental processes related to performing the abstract idea(s) identified in claim 1.  If a claim limitation, under its broadest reasonable interpretation, covers the practical performance of the limitation in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  See the 2019 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, claims 4-6 recite an abstract idea.

Step 2A – Prong 2: Is the Judicial Exception Integrated into a Practical Application?
Claim 1 indicates that aspects of the method are performed by a “processor.”  Even if the described methods are implemented on a computer, there is no indication that the combination of elements in the claim solves any particular technological problem other than merely taking advantage of the inherent advantages of using existing computer technology in its ordinary, off-the-shelf capacity to apply the identified judicial exceptions.  Simply implementing the abstract idea(s) on a general purpose processor or other generic computer component is not a practical application of the abstract idea(s).  The processor cited in the claim is described at a high level of generality such that it represents no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)).  This limitation can also be viewed as nothing more than 
Claim 1 further recites limitations performed by a “machine learning engine.”  Claims 2-3 recite limitations pertaining to training the machine learning model.  These limitations merely describe the use of machine learning and the training of a machine learning model without any specification of details, other than using a certain type of data and known generic techniques, pertaining to how the machine learning model is trained and/or how the actual machine learning is performed.  Such details would include description of specific algorithms used in training the machine learning model.  As currently written, these limitations describe the machine learning model merely as a generic “black box” to be trained.  There is no indication that the combination of elements solves a technological problem other than merely taking advantage of the inherent advantages of using existing artificial intelligence technology (i.e., machine learning) in its ordinary, off-the-shelf capacity to apply the identified judicial exception.  Simply implementing the abstract idea(s) on a general purpose processor or other generic computer component using generic machine learning techniques is not a practical application of the abstract idea(s).
Claims 4-6 describe further details regarding the calculations and/or evaluations performed pertaining to the data and model.  These claims contain no additional elements which would integrate the abstract idea(s) into a practical application.
Claims 7-8 recite limitations which describe insignificant extra-solution activity pertaining to the display of analysis results.  Claim 9 recites limitations pertaining to performing generic actions in response to determining a likely system failure.  These claims are generic in nature without providing any details regarding a specific problem being solved or specific 
Accordingly, these identified additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the identified abstract idea(s).

Step 2B: Do the Claims Provide an Inventive Concept?
When evaluating whether the claims provide an inventive concept, the presence of any additional elements in the claims need to be considered to determine whether they add “significantly more” than the judicial exception.   In the instant case, as detailed in the analysis for Step 2A-Prong 2, claims 1-3 and 7-9 contain additional elements which require evaluation as to whether they provide an inventive concept to the identified abstract idea.  
Regarding claim 1, the “processor” recited in the claim describes a generic computer processor and/or computer component at a high level and does not represent “significantly more” than the judicial exception.
Claims 1-3 all recite limitations regarding the use of machine learning and the training of a machine learning model.  As discussed above in the Step 2A - Prong 2 analysis regarding integration of the abstract idea into a practical application, the limitations, as currently written, describe the machine learning model as merely a “black box” to be trained.  There is no indication that the combination of elements solves a technological problem other than merely taking advantage of the inherent advantages of using existing artificial intelligence technology (i.e., machine learning) in its ordinary, off-the-shelf capacity to apply the identified judicial exception.  Simply implementing the abstract idea(s) on a general purpose processor or other 
Regarding claims 7-8, the limitations pertaining to display of analysis results describe insignificant extra-solution activity.  As discussed above in the Step 2A - Prong 2 analysis regarding integration of the abstract idea into a practical application, since no details are provided in the claims regarding how the display of data in the graphical user interface is performed (i.e., graphics processing, pixel manipulation, etc.), the additional elements of displaying analysis results via the graphical user interface (GUI) amount to no more than mere instructions to apply the judicial exception using what amounts to a generic computer processor or components.  The mere use of a graphical user interface to display information does not represent “significantly more” than the judicial exception and cannot provide an inventive concept.  Therefore, these limitations recite no additional elements that would amount to significantly more than the abstract ideas defined in the claim.
Regarding claim 9, the limitations describing the performance of generic actions in response to determining a likely system failure are generic in nature without providing any details regarding a specific problem being solved or specific remedial actions being taken and, as such, describe insignificant extra-solution activity.  Therefore, the limitation recites no additional elements that would amount to significantly more than the abstract ideas defined in the independent claim.




Conclusion
In light of the above, the limitations in claims 1-9 recite and are directed to abstract ideas and recite no additional elements that would amount to significantly more than the identified abstract idea(s).  Claims 1-9 are therefore not patent eligible.

Step 2 Analysis for Claims 10-18
	Claims 10-18 contain limitations for a system which are similar to the limitations for the methods specified in claims 1-9, respectively.  As such, the analysis under Step 2A – Prong 1, Step 2A – Prong 2, and Step 2B for claims 10-18 is similar to that presented above for claims 1-9.
In light of the above, the limitations in claims 10-18 recite and are directed to an abstract idea and recite no additional elements that would amount to significantly more than the identified abstract ideas(s).  Claims 10-18 are therefore not patent eligible.

Step 2 Analysis for Claims 19-20
	Claim 19 contains limitations for a non-transitory computer-readable medium which are similar to the limitations for the methods specified in claim 1.  Claim 20 contains limitations which are similar to limitations found in claims 2, 4-5, 7, and 9.  As such, the analysis under Step 2A – Prong 1 for claims 19-20 is similar to that presented above for claims 1-2, 4-5, 7, and 9.

Step 2A – Prong 2: Is the Judicial Exception Integrated into a Practical Application?
Claims 19-20 contain additional elements which require evaluation as to whether they provide an inventive concept to the identified abstract idea.
Claim 19 recites the additional elements of a “memory;” “one or more service modules configured to provide functionality to one or more external user devices;” and “one or more processors.”  The memory and processors cited in the claim describe generic computer components at a high level and do not integrate the abstract idea into a practical application.  Similarly, the “service modules” are interpreted, based on the specification, as merely describing generic servers and do not integrate the abstract idea into a practical application.
Claims 19-20 both recite limitations regarding the use of machine learning and the training of a machine learning model and performance of actions in response to determining a likely failure.  Claim 20 further contains limitations pertaining to the display of information.  These limitations do not integrate the abstract idea into a practical application for the same reasons explained in the Step 2A-Prong 2 analysis presented above for claims 1-2, 4-5, 7, and 9.
Accordingly, these identified additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the identified abstract idea(s).

Step 2B: Do the Claims Provide an Inventive Concept?
When evaluating whether the claims provide an inventive concept, the presence of any additional elements in the claims need to be considered to determine whether they add “significantly more” than the judicial exception.    
Claims 19-20 contain additional elements which require evaluation as to whether they provide an inventive concept to the identified abstract idea.
Claim 19 recites the additional elements of a “memory;” “one or more service modules configured to provide functionality to one or more external user devices;” and “one or more processors.”  The memory and processors cited in the claim describe generic computer service modules” are interpreted, based on the specification, as merely describing generic servers and do not represent “significantly more” than the judicial exception.
Claims 19-20 both recite limitations regarding the use of machine learning and the training of a machine learning model and performance of actions in response to determining a likely failure.  Claim 20 further contains limitations pertaining to the display of information.  These limitations do not represent “significantly more” than the judicial exception for the same reasons explained in the Step 2B analysis presented above for claims 1-2, 4-5, 7, and 9.

Conclusion
In light of the above, the limitations in claims 19-20 recite and are directed to an abstract idea and recite no additional elements that would amount to significantly more than the identified abstract ideas(s).  Claims 19-20 are therefore not patent eligible.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 7-10, and 16-19
Claims 1, 7-10, and 16-19 are rejected under 35 U.S.C. § 102(a)(1) and § 102(a)(2) as being anticipated by McElhinney et al. (U.S. Patent Publication No. 2016/0155315) 

Claims 1 and 7-9
Regarding claim 1, McElhinney discloses: 
A method comprising: 
monitoring, by a processor, metrics corresponding to a system (McElhinney: ¶ [0033] (monitoring operating data of assets)); 
compiling, by the processor, a plurality of datasets based on the monitoring, each dataset of the plurality of datasets comprising metrics associated with a different period of time (McElhinney: ¶ [0074]; ¶ [0103] (operating data may be obtained periodically)); 
executing, by a machine learning engine, a model against a subset of the plurality of datasets, wherein the executing of the model against the subset of the plurality of datasets is configured to evaluate trends associated with combinations of metrics within the subset of the plurality of datasets to predict a likelihood of a future system failure (McElhinney: ¶ [0239]-[0242] (analysis of subset of variables to identify trends)); 
generating, by the machine learning engine, a system classification output, the system classification output comprising information representative of whether a future system failure is predicted based on the evaluated trends associated with the one or more combinations of metrics within the subset of the plurality of datasets (McElhinney: ¶ [0159]-[0165] (determination of likelihood for future failure)); and 
triggering preventative actions if health metric falls below a threshold)).

Regarding claim 7, McElhinney discloses:
The method of claim 1, further comprising: 
presenting the system classification output at a user interface, the user interface comprising one or more interactive tools associated with the one or more actions to mitigate the predicted system failure (McElhinney: ¶ [0085] (interactive user interface); ¶ [0162]-[0165] (graphical user interface shows various information, including health metric data, sensor data that contributed to abnormal condition indicator, and other asset information, such as various key performance indicators)); and 
receiving, via the user interface, an input corresponding to user interaction with at least
one interactive tool of the one or more interactive tools, wherein the input is configured to initiate performance of at least one action corresponding to the at least one interactive tool (McElhinney: ¶ [0085] (interactive user interface); ¶ [0170] (The analytics system may generate a list of one or more recommended actions that may help increase the health metric and cause an output system to output an indication of the recommended actions.)).

Regarding claim 8, McElhinney discloses:
The method of claim 7, further comprising presenting at least one performance
interactive user interface); ¶ [0162]-[0165] (graphical user interface shows various information, including health metric data, sensor data that contributed to abnormal condition indicator, and other asset information, such as various key performance indicators); ¶ [0229]-[0231] (graphical user interface displays health metric data over a period of time)).

Regarding claim 9, McElhinney discloses:
The method of claim 1, wherein at least one action of the one or more actions is performed automatically subsequent to the generation of the system classification output that
indicates the system failure is likely to occur (McElhinney: ¶ [0166]-[0172] (triggering preventative actions if health metric falls below a threshold)).

Claims 10 and 16-18
Claims 10 and 16-18 contain limitations for a computer-readable medium which are similar to the limitations for the method in claims 1 and 7-9, respectively, and are rejected under 35 U.S.C. § 102(a)(1) and § 102(a)(2) for the same reasons and rationale.

Claim 19
Regarding claim 19, McElhinney discloses:
A system comprising:
a memory (McElhinney: ¶ [0077]-[0078]); 
one or more service modules configured to provide functionality to one or more external user devices (McElhinney: ¶ [0061] (The analytics system may include one or more computing systems, such as servers and databases, configured to receive, process, analyze, and output data.)); 
one or more processors (McElhinney: ¶ [0077]) configured to: 
monitor metrics corresponding to the system (McElhinney: ¶ [0033] (monitoring operating data of assets)); and 
compile a plurality of datasets based on the monitoring, each dataset of the plurality of datasets comprising metrics associated with a different period of time (McElhinney: ¶ [0074]; ¶ [0103] (operating data may be obtained periodically)); 
a machine learning engine configured to: 
execute a model against a subset of the plurality of datasets, wherein the executing of the model against the subset of the plurality of datasets is configured to evaluate trends associated with combinations of metrics within the subset of the plurality of datasets to predict a likelihood of a future system failure (McElhinney: ¶ [0239]-[0242] (analysis of subset of variables to identify trends)); and 
generate a system classification output, the system classification output comprising information representative of whether a future system failure is predicted based on the evaluated trends associated with the one or more combinations of metrics within the subset of the plurality of datasets (McElhinney: ¶ [0159]-[0165] (determination of likelihood for future failure)); 
wherein the one or more processors are configured to perform one or more actions, the one or more performed actions to mitigate a predicted system failure, the system failure mitigated subsequent to generation of the system classification output, and the system classification output indicating the system failure is likely to occur triggering preventative actions if health metric falls below a threshold)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 11-12, and 20
Claims 2-3, 11-12, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over McElhinney et al. (U.S. Patent Publication No. 2016/0155315) in view of Achin et al. (U.S. Patent No. 10,366,346).

Claim 2
Regarding claim 2, McElhinney discloses:
The method of claim 1, further comprising training the model based on a machine learning classifier and a training dataset prior to executing the model against the subset of the
plurality of datasets, the training dataset derived from at least a portion of a historical dataset (McElhinney: ¶ [0139] (training of failure model with historical operating data)).

Further regarding claim 2, McElhinney does not explicitly disclose, but Achin teaches:
The method of claim 1, further comprising training the model based on a machine learning classifier (Achin: Col. 11, Lines 47-64).

	McElhinney teaches training a failure model with historical operating data (McElhinney: ¶ [0139]), but does not explicitly teach using a machine learning classifier as described in the claim.  Achin teaches using machine learning classifiers for assessing machine modeling techniques (Achin: Col. 11, Lines 47-64).  Achin further teaches use of modeling techniques such as nearest neighbor model (Achin: Col. 28, Lines 5-25 and Col. 30, Lines 32-41), random forest, and deep learning neural networks (Achin: Col. 40, Lines 19-24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize machine learning classifiers as taught by Achin in conjunction with the monitoring and failure prediction techniques taught by McElhinney.  One of ordinary skill in the art would be motivated to do so in order to evaluate different models to determine the best performing model and improve the accuracy of the models used (Achin: Col. 40, Lines 18-41).

Claim 3
Regarding claim 3, McElhinney in view of Achin discloses:
The method of claim 2, wherein the machine learning classifier comprises a random forest classifier (Achin: Col. 40, Lines 19-24), a nearest neighbor classifier (Achin: Col. 28, Lines 5-25 and Col. 30, Lines 32-41), and a neural network classifier (Achin: Col. 40, Lines 19-24).


Claims 11-12
Claims 11-12 contain limitations for a computer-readable medium which are similar to the limitations for the method in claims 2-3, respectively, and are rejected under 35 U.S.C. § 103 for the same reasons and rationale.

Claim 20
Regarding claim 20, McElhinney discloses:
The system of claim 19, wherein the machine learning engine is configured to: 
train the model based on a machine learning classifier and a training dataset prior to executing the model against the subset of the plurality of datasets, the training dataset derived from at least a portion of a historical dataset (McElhinney: ¶ [0139] (training of failure model with historical operating data));
wherein the one or more processors are configured to: 
present the system classification output at a user interface, the user interface comprising one or more interactive tools associated with the one or more actions to mitigate the predicted system failure (McElhinney: ¶ [0085] (interactive user interface); ¶ [0162]-[0165] (graphical user interface shows various information, including health metric data, sensor data that contributed to abnormal condition indicator, and other asset information, such as various key performance indicators); ¶ [0170] (The analytics system may generate a list of one or more recommended actions that may help increase the health metric and cause an output system to output an indication of the recommended actions.)); and 
automatically perform at least one action of the one or more actions subsequent to the generation of the system classification output that indicates the system failure is likely to occur triggering preventative actions if health metric falls below a threshold)).

Further regarding claim 20, McElhinney does not explicitly disclose, but Achin teaches:
The method of claim 1, further comprising training the model based on a machine learning classifier (Achin: Col. 11, Lines 47-64); 
determine a score for the model subsequent to training the model based on the machine learning classifier and the training dataset, the score configured to evaluate an accuracy of the trained model (Achin: Col. 58, Line 62 to Col. 59, Line 2 (determine accuracy scores for each predictive model)); and
clean information included in at least one dataset of the plurality of datasets (Achin: Col. 41, Lines 31-37).

	McElhinney teaches training a failure model with historical operating data (McElhinney: ¶ [0139]), but does not explicitly teach using a machine learning classifier as described in the claim.  Achin teaches using machine learning classifiers for assessing machine modeling techniques (Achin: Col. 11, Lines 47-64).  Achin further teaches cleaning the modeling dataset (Achin: Col. 41, Lines 31-37) and determining accuracy scores (Achin: Col. 58, Line 62 to Col. 59, Line 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize teachings of Achin in conjunction with the monitoring and failure prediction techniques taught by McElhinney.  One of ordinary skill in the art would be 

Claims 4 and 13
Claims 4 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over McElhinney et al. (U.S. Patent Publication No. 2016/0155315) in view of Achin et al. (U.S. Patent No. 10,366,346) in further view of Salunke et al. (U.S. Patent Publication No. 2017/0329660).

Claim 4
Regarding claim 4, McElhinney in view of Achin discloses:
The method of claim 2, further comprising:
determining a score for the model subsequent to training the model based on the machine learning classifier and the training dataset, the score configured to evaluate an accuracy of the trained model (Achin: Col. 58, Line 62 to Col. 59, Line 2 (determine accuracy scores for each predictive model)).

Further regarding claim 4, McElhinney in view of Achin does not explicitly disclose, but Salunke teaches:
configuring the machine learning engine to generate system classification outputs using the trained model when the score satisfies a threshold accuracy level (Salunke: ¶ [0101]-[0102]).



Claim 13
Claim 13 contains limitations for a computer-readable medium which are similar to the limitations for the method in claim 4 and is rejected under 35 U.S.C. § 103 for the same reasons and rationale.

Claims 5-6 and 14-15
Claims 5-6 and 14-15 are rejected under 35 U.S.C. § 103 as being unpatentable over McElhinney et al. (U.S. Patent Publication No. 2016/0155315) in view of Morris, II et al. (U.S. Patent No. 10,984,338, hereafter “Morris”).

Claim 5
Regarding claim 5, McElhinney does not explicitly disclose, but Morris teaches:
The method of claim 1, further comprising cleaning information included in at
least one dataset of the plurality of datasets (Morris: Col. 22, Line 55 to Col. 23, Line 19).

Morris teaches a predictive modeling system which includes cleaning data to remove any data that may be spurious in nature (Morris: Col. 22, Line 55 to Col. 23, Line 19).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Morris in conjunction with the monitoring and failure prediction techniques taught by McElhinney.  One of ordinary skill in the art would be motivated to do so in order to filter out bad data from the source data so that the data used for model generation and/or updating more accurately reflects system operating data (Morris: Col. 22, Line 55 to Col. 23, Line 19).

Claim 6
Regarding claim 6, McElhinney in view of Morris discloses:
The method of claim 5, wherein the cleaning comprises at least one of: replacing one or more values included in the at least one dataset with one or more values derived from a historical dataset; and removing a portion of the at least one dataset (Morris: Col. 22, Line 55 to Col. 23, Line 19 (removal of bad/spurious source data)).



Claims 14-15
Claims 14-15 contain limitations for a computer-readable medium which are similar to the limitations for the method in claims 5-6, respectively, and are rejected under 35 U.S.C. § 103 for the same reasons and rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on Monday - Friday (9:00 am - 6:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113